 UNITED MINE WORKERS OF AMERICA, DIST. 12UnitedMine Workers of America,District 12, andUnitedMine Workers of America,(Truax-TraerCoal Company,et al.)andInternational Union ofDistrict 50 and Local 649, International Union ofOperating Engineers,AFL-CIOLaborers Local 231,Laborers International Union ofNorthAmerica,AFL-CIOandChauffeurs,Teamsters and Helpers Local Union No. 15,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases 38-CP-14, 38-CB-151, 38-CP-15,38-CB-152, 38-CP-16, and 38-CB-153June 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn February 25, 1969, Trial Examiner WilliamW. Kapell issued his decision in the above-entitledproceeding, finding that the Respondent Unions hadengaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.He also recommended that the complaintbe dismissed insofar as it alleges other unfair laborpracticesnot specifically found.Thereafter, theRespondent Unions filed exceptions and amendedexceptions to the Trial Examiner's Decision, asupportingbriefandanamendment to thesupporting brief. The General Counsel filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that the Respondent Unions, UnitedMine Workers of America, District 12, and UnitedMineWorkers of America, their officers, agents,and representatives, shall take the action set forth inthe Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASES'213WILLIAM W. KAPELL, Trial Examiner: Cases 38-CP-14,38-CB-151,38-CP-15,38-CB-152,38-CP-16,and38-CB-153,2 proceedings under Section 10(b) of theNational Labor Relations Act, as amended, herein calledthe Act, were heard in Peoria, Illinois, on October 23 and24,1968,'withallpartiesexceptChargingPartyChauffeurs, Teamsters, and Helpers Local Union No. 15,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (hereafter calledTeamsters),participatingpursuant to notice on aconsolidated complaint' issued on September 18 by theOfficer-In-Charge of Subregion 38 of the National LaborRelationsBoard, hereafter called the Board, allegingviolations of Section 8(b)(1)(A), 7(A), and 7(C) of the ActbyUnitedMineWorkers of America, District 12(hereafter referred to as District 12 and jointly withUMW as the Respondents). The complaint, in substance,alleges that, in violation of Section 8(b)(1)(A) of the Act,District 12 since about August 9 has restrained andcoerced the employees of J. O. Lively ConstructionCompany (hereafter referred to as Lively) and KellyRailroad Contractors, Inc. (hereafter referred to as Kelly);that, in violation of Section 8(b)(7)(A) of the Act, District12 since about August 15 has threatened to and haspicketed Lively, objects being to force and require Livelytorecognizeand bargain with District 12 as thecollective-bargainingrepresentativeof its employees,and/or to force and require said employees to acceptDistrict 12 as their collective-bargaining representative;and that, in violation of Section 8(b)(7)(C) of the Act,District 12 on about August 22 threatened to picket Kellyand, thereafter, on about August 26 picketed Kelly,objects being to force or require Kelly to recognize andbargainwithDistrict12as the collective-bargainingrepresentativeof its employees, and/or to force andrequire said employees to accept District 12 as theircollective-bargaining representative;In its duly filedanswerDistrict 12 admitted certain jurisdictional andfactual allegations of the complaint but denied that it is alabor organization or that it committed the alleged unfairlabor practices. Said answer was also permitted to stand'The above caption has been amended- to reflectthe additionof "UnitedMine Workers of America," hereinafter referred to as UMW, as a PartyRespondent pursuant to the General Counsel's unopposed motion madeduring the hearing.The General Counsel also moved to amend thecomplaint by adding United Mine Workers of America,Local 7110, as aParty Respondent,claiming he had been misled by Respondents in hisinvestigationof the case as to the identity of the alleged violators.Respondents opposed motion and ruling was reserved. The motion ishereby denied, said Local neither was served with process nor appeared atthe hearing.'Consolidated for hearing by order oftheOfficer-In-Charge forSubregion 38.'All dates hereafter refer to the year 1968 unless otherwise noted.'Based on charges filed on August 12 by InternationalUnion ofDistract50 (hereafter called District 50) in Cases38-CP-14 and 38-CB-151; onAugust 28by Local 649,InternationalUnion of Operating Engineers,AFL-CIO (hereafter called Operating Engineers)and LaborersLocal 231,Laborers InternationalUnion of NorthAmerica,AFL-CIO(hereaftercalled Laborers)inCases 38-CP-15 and 38-CB-152;and on August 27 andSeptember17,respectively,byTeamsters inCases 38-CP-16 and38-CB-153.177 NLRB No. 27 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDon behalf of UMW, which,as appearsabove, was addedas a Party Respondent.All partiesappearingwere accorded full opportunity tobe heard, to introduce relevant evidence, to present oralargument,and to file briefs. Respondents and the GeneralCounsel filed briefs which have been duly considered. Onthe entire recordin the casesand from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.COMMERCEAt all times material herein, Lively, a West Virginiacorporation with its principal place of business located inBeckley,West Virginia, has been engaged at Norris,Illinois, in the construction of a coal-processing facility (atipple) of Truax-Traer Coal Company, hereinafter calledTruax.During the past 12 months in the course andconduct of its business operations, Lively purchased goodsvalued in excess of $50,000 which were to be shipped toand used in a State other than that in which they werepurchased, and also furnished services valued in excess of$50,000 to customers located outside the State of WestVirginia.Respondents admit, and I find, that, at all timesmaterial herein, Lively has been engaged as an employerin commerce within the meaning of Section 2(6) and (7) ofthe Act.At all times material herein, Kelly, aMissouricorporation with its place of business located at St. Louis,Missouri, has been engaged near Norris, Illinois, in theconstruction of a railroad spur connecting the main line oftheC B & Q Railroad with Truax's tipple at Norris,Illinois, and during the past 12 months in the course andconduct of its business operations purchased goods valuedin excess of $50,000 located outside the State of Illinoiswhich were thereafter shipped to jobsites located withinthe State of Illinois. Respondents admit, and I find, thatat all times material herein Kelly has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDRespondents do not contest, and I find, that UMW, itsLocal 7110 and District 50 are labor organizations withinthemeaningof Section 2(5) of the Act. The contention,however,israisedthatDistrict12 is not a labororganizationbecause itisclaimedtobe purely anadministrative body in UMW and, therefore, does not fallwithin the definition of labor organization set forth inSection 2(5) of the Act. I findno merit inthis contention.As appears,infra,District 12 is one of the componentdivisions or parts of UMW and represents the employeesof UMW locals in the State ofIllinois intheir grievanceprocedure, when suchgrievancescannot be resolved atlowerlevels.It also appears that part of the dues of saidemployees in their respective locals is allocated to District12,which in turn pays the salary of the board member ofDistrict 12 who represents employee-grievants at thatlevel. Furthermore, the Board has held District 12 to be alabor organizationwithin themeaning oftheAct innumerous cases.'I,therefore, find that District 12 is alabor organization within themeaning ofSection 2(5) ofthe Act.'See, e.g.,United MineWorkers ofAmerica,itsDistrict12. et al (PerryCoalCompany),125NLRB1256.Inaddition,District12,the111.THE ALLEGED VIOLATIONSA. BackgroundPrior to and at all times material herein, Truax hasbeen operating a coal mine facility near Norris, Illinois.Truax, whose employees are represented by Local 7110 ofUMW, is a member of the Illinois Coal OperatorsAssociationand operates its mine pursuant to theNationalBituminousCoalWage Agreement, which is ineffect between UMW and said Operators Association, andtheWage Agreement and Working Conditions of District12.District 12, a division or part of UMW, operates as adistrictentityata level immediately below UMWthroughout the State of Illinois. Its functions consistprimarily of handling labor grievances which cannot beresolvedat lower levels. It has a president and asecretary-treasurer,who are appointed by the NationalOfficersof the UMW, and is itself divided intosubdistricts 1, 2, 3, and 4 on a geographical basis. Eachsubdistrict has a board member, and in subdistrict 2,which covers the area in which Truax is located, EdwardLamm is its board member. His salary is paid to him bythe secretary-treasurer of District 12 which receives itsincome from part of the membership dues of the Locals ofUMW in its operating area. Grievances are handled asfollows: In the event that Local 7110 is unable to resolve agrievance between it and Truax,it isreferred to Lamm ofsubdistrict 2 for disposition. In the event he is unable toadjust it, the grievance is then referred to District 12 and,upon its failure to resolve the matter, it is referred to anarbitrator for final disposition.TheNationalBituminousCoalWage Agreementprovides,interalia,insubstance that the erection ofstripping and coal loading machinery, the grading, laying,and ballasting of all tracks to the point where the shovelbegins stripping coal and all other work necessary tocomplete the plant to produce and prepare coal, all beingin the nature of construction work, shall be under thejurisdiction of the UMW. The Wage Agreement providesfurther that nothing in this section shall be construed asdepriving the Operator of his right to contract such repairand/or construction work, with the understanding that themen employed on such work shall be or will becomemembers of UMW.B. The Tipple Construction ProjectDuring the summer of 1968, Truax contracted withLively to build a coal tipple on its premises. Prior theretoand on April 2, Lively had signed an agreement withDistrict 50 whereby it became bound by the industrywidecollective-bargaining agreement entered into between theCoalMine Construction Contractors Association, Inc.,and District 50 for the period June 1, 1967, to May 31,1970.On August 8, James Smith, a field superintendent forLively, and several of his employees, members of District50, arrived at Norris,Illinois, to begin construction of thetipple for Truax. The following morning, Floyd A. Hobbs,the president of Local 7110, met with Smith and three ofRespondent,inan ancillary case involving the subject matter hereinbrought by the Board in the United StatesDistrict Courtfor the SouthernDistrict of Illinois,Northern Division,CivilNo. T-3011, for a temporaryinjunction specifically admitted in its answer(G.C. Exh 4)that it is alabor organization within the meaning of Sections2(5), 8(b),and 10(1) ofthe Act UNITED MINE WORKERS OF AMERICA, DIST. 12hisemployees,members of District 50, near Lively'sconstruction equipment which had been parked in thevicinityof the construction site. Joe Berta, divisionmanager of Truax, was also present. Hobbs told Smithand his employees that the employees would have to joinUMW to work in the tipple because Truax's contract withUnitedMine Workers required that any work done onTruax's premises must be performed by members ofUMW. Smith replied that his employees were alreadymembers of District 50 but Hobbs insisted that they,nevertheless, would have to become members of UMW.On Tuesday, August 13, Hobbs and Edward Lamm'met Smith and four of his employees' where theirequipment had been parked along the road near theirjobsite.Lamm told them not to work until they gotstraightenedoutwiththeUMW. Smith requestedpermission to move the office trailer out to the site andeither Hobbs or Lamm told him not to move it.On August 15 'Hobbs met Smith at a restaurant inNorris and asked what he intended to do. Smith repliedthat he was going to move his equipment to the jobsite,but Hobbs told him that he had better not. When Smithresponded that he needed the equipment at the jobsite,Hobbs stated "if you move it, I'll shut the job down."'On Tuesday, August 20, Smith, Denny Hurst (a Livelyemployee), and Fred Westock, a representative of District50,calledupon Lamm at his home. Three UMWrepresentativeswere also present. They discussed theproblem confronting Lively as to whether or not itsemployees would be permitted to work on the constructionjob, during which Lamm stated that he would have toconsult Joe Shannon' about the matter and would call himon the phone. Lamm thereupon withdrew into his houseand reappeared shortly, stating that he had calledShannon and was told that the Lively employees wouldhave to join UMW to work on the tipple.On August 21 Smith moved his office trailer to thejobsite. The following day he met Hobbs and several menon the road to the jobsite. Hobbs protested that he hadtold him not to move the trailer and, when Smith repliedhe had been instructed to do so, Hobbs stated that he wasgoing to come out and shut the job down. Smith thenwent on to the jobsite. About 15 minutes later Lamm andHobbs together with about nine men visited the jobsitewhere Lamm told Smith that he wanted to talk to hisemployees to sign them up with UMW. Meanwhile one ofthe unidentified men, accompanying Lamm and Hobbs,and in their presence, asked the Lively employees whogave them permission to work. Another of theseunidentified men told the Lively employees "you get your.off the job." Hobbs also stated that if he had to comeback again to the job he would bring more men.'"On Friday, August 23, the Lively employees attended ameeting called by Hobbs and Lamm. Lamm asked'An International representativeof UMWas well as a board member ofsubdistrict 2 of District 12.'Elijah Darnell,GordyThompson,Carl Miller,and Denny Hurst.'The above findings are based upon the forthright credited testimony ofSmithHobbs equivocated in his testimony, stating at first that he wouldshut the job down, and then upon having the question put to him again,revised his answer by stating he would shut the mine down,not theconstruction job.'An International representativeof UMW,and, at all times materialherein,acting president of District 12"According to the uncontradicted testimonyof LloydBiswell,anemployee of Kelly, Lamm,in pressuring Kelly's employees to join UMW(seeinfra),told them on August 22 that he had had to run District 50 offthe job thatmorning.215whether they wanted to join the UMW and, following ashortdiscussionamong them, they signified theiragreement to do so, signed applications for membership,and paid their initiation fees and dues.On the morning of August 26, Smith met Hobbs andLamm at a restaurant in Norris where they told him hecouldgoaheadwithhisconstruction job.Uponproceeding to that job Smith and his employees observedabout 200 men, including Hobbs and Lamm, standing onboth sides of the road about a half a mile from theirconstruction site. They, however, were not molested andproceeded to work on their job. During the following fewdays similar groups of men appeared at the same placebut the number gradually decreased. Meanwhile Lively'semployees continued working without interference orhindrance.C. TheRailroadSpurConstruction JobKelly contracted with the C B & Q Railroad to buildabout 5-1/2 miles of track of which about 3-1/2 mileswere to connect Truax's tipple with the C B & Q mainline while the balance of about 2 miles was to consist ofstorage track on the railroad right-of-way. Kelly had nocontract with Truax and its employee laborers, operatingengineers,and teamsters are represented by the Laborers,OperatingEngineers,andTeamsters, respectively.ByAugust 22, about 2 weeks after Kelly had started workingon the track on the premises of Truax, about a third ofthe whole job had been completed with ties distributed foranother 2miles,including a small part of the work onTruax's premises. On August 22, Lamm in a conversationwithMac Denny, Kelly's superintendent at the job, statedthat his Company would have to sign a contract withUMW and all its employees would have to join thatUnion. Denny replied that he already was under contractwith the Laborers, Operating Engineers, and Teamstersand would not sign up with UMW. Lamm thereuponstated that no work would go on unless he signed up andthat he would have a th usand men out there on thefollowing morning to see to it unless he complied with hisdemand. When Denny then asked if Lamm could furnishemployees to do the work, he replied that he had nohiring hall and Denny could retain his employees as longas they joined UMW. Denny, however, declined to sign acontract. At the conclusion of their conversation and uponleaving,Lamm threatened at this time to have 250 menout on the job on Monday if he refused to sign up.On the following day, Lamm again met with Dennyand asked to speak to his employees to have them joinUMW, and again reiterated his demand about signing acontract and having the employees join UMW. He alsostated how much the initiation fee and dues would be.Later that day, after working hours, Lamm came toDenny's office and once more demanded that he sign upwith UMW. Denny denied having the authority to do sobut volunteered to send a copy of the proposed contract tohis boss who could, if he wished, sign up.On Monday, August 26, about 7:30 a.m., Denny, uponvisitingthe jobsite, observed about 100 cars lining bothsides of the road with about 200 men, including Lammand Hobbs, standing around in the vicinity. About 8 a.m.,Denny again approached the jobsite and saw the samecars and men. Denny then requested Lamm to come to hisoffice to discuss the problem. Lamm agreed to come assoon as he got his committee together and a few minuteslater he and Hobbs and a few other men, members of hiscommittee, appeared at Denny's office located in a trailer 216DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween the jobsite and Norris. There, Lamm met Mr.Kelly, the owner of the Company,and demanded that hesign a contract and have his men join UMW. Denny thenasked whether Lamm would supply the employees for thejob.He declined,stating that he had no hiring hall andthatDenny could recruit the men from any sourceprovided they joined UMW and paid the initiation fee anddues.Kelly thereupon decided to shut down the job toavoid having anyone get hurt,towhich Hobbs replied,"Yes, I guess we decided that for you this morning."Donald Ziegenbein,McCormack, and Carpenter,businessmanagersforLaborers,OperatingEngineers,andTeamsters,respectively, were also present at that meeting.Lamm explained that UMW had a contract with Truaxrequiring that work performed on its premises would haveto be done by members of UMW.Ziegenbein replied thathismembers were already covered by a union that claimedjurisdiction over the work involved and would not join anyother union, and McCormack declared that his memberswere not allowed to join any other union to do the sametype of work. Later that morning Denny asked Hobbs ifhe could move out some equipment from the constructionsite to another job and was told "no, we don'twant youon that property at all."On August 28, Denny visited the construction sitewhere he saw about 100 men,includingLamm andHobbs,standing around and again asked Lamm whetherhe could move out some of his equipment.Hobbs repliedthat he absolutely could not. However, on Wednesdayfollowing Labor Day, Hobbs permitted Kelly employeesto remove some equipment.No trackhas been laid sinceAugust 26 but Kelly's equipment has been removed.On September 10, the General Counsel for the Board,obtained a temporary restraining order and, on September19,a temporary injunction against picketing,threats ofpicketing,and related acts by District 12 at the tippleand/or spur construction jobs.Respondents'answer admits that they have not beencertified as the collective-bargaining representative of anyof Lively'sorKelly's employees, and it was stipulatedduring the hearingthat neither UMW nor any ofits localsor subdivisionsfileda petition for an election underSection 9(c) of the Act, regarding any of the employees ofLively or Kelly.D. Conclusions1.The 8(b)(7)(A) violationsSection8(b) of the Actprovidesinter aliasItshallbe an unfair labor practice for a labororganization or its agents -(7) to picket or cause to be picketed,or threaten topicket or cause to be picketed,any employer where anobject thereof is forcing or requiring an employer torecognize or bargain with a labor organization as therepresentative of his employees,or forcing or requiringthe employees of an employer to accept or select suchlabororganizationastheircollectivebargainingrepresentative,unlesssuchlabororganizationiscurrentlycertifiedastherepresentativeofsuchemployees:(A) where the employer has lawfully recognized inaccordancewiththisActanyotherlabororganizationandaquestionconcerningrepresentation may not appropriately be raised undersection 9(c) of this Act.The complaint alleges that Respondents threatened topicket and picketed Lively, objects thereof being to forceorrequireLivelytorecognizeandbargainwithRespondents as the collective-bargaining representative ofits employees and/or to force or require said employees toacceptRespondentsastheircollective-bargainingrepresentative at a time when Lively lawfully recognizedDistrict50,and a question concerning representationcould not appropriately be raised under Section 9(c) of theAct.The record clearly establishes thatRespondentsdemanded on several occasions that unless Lively'semployees became membersof UMWthey would not bepermitted to work on the tipple. At first, this ultimatumwas given by Hobbs. Thereafter, Lamm, either alone oraccompanied by Hobbs,made demands to that effect,which were accompanied by threats to shut down the jobunlessLively's employees complied. To enforce thesethreats, they warned that they would bring more men tothe jobsite and shut it down. Lamm also informedLively'ssuperintendent and a representativeof District 50 that JoeShannon, an International representativeof UMW andpresident of District 12, joined in his demand thatLively'semployees would not be permitted to work on the tippleunless they joined UMW. The threats were so effectivethat no attempt was made to work on the tipple. OnFriday,August 23, Lively's employees succumbed to thedemands of Lamm and Hobbs, agreed to join UMW, andbecame members by payment of initiation fees and dues.On Monday, August 26, they were told they couldproceed with the tipple work and they began working onthat day without hinderance or obstruction,and despitethe large aggregation of miners massed near the spurconstruction project, which they had to pass on the way tothe tipple project. This display of force undoubtedlyconvincedLively'semployees that they had had noalternative but to join UMW if they desired to work onthe tipple.Contentions of RespondentsRespondentsdeny that Lively's contract with District50 bars raising a question concerning representation ofLively's employees under Section9(c) of the Act. Theyassert that the contract did not encompass the tipple jobbecause(1) it was negotiated prior to the existence of thatjob and by its terms does not purport to cover newoperations,and (2)the distance from Norris,Illinois, toBeckley,West Virginia (the home office of Lively),precludes the accretion of any of the tipple constructionemployees to the Beckley unitof Lively'semployees. Ifind neither contention applicable herein.The contractwith District 50 in article I specifically covers constructionwork in all of the United States, and article XIV, section10,makes provision for traveling expenses for employeeswho travel more than 50 miles from one project toanother.Moreover,the inherent nature of the work inactualpracticeprecludesconfiningthecontractor'soperationtoone location and contemplates thatconstruction jobs would be undertaken where available.Nor could the contract be reasonably or realisticallyconstrued to require a new contract for every jobundertaken following its negotiation.Ifind further thatLivelyproperly recognized District 50 as the exclusivebargaining representative of its employees pursuant totheir contract.The Board has taken the position that UNITED MINE WORKERSOF AMERICA, DIST. 12217where an employer recognizes a union and executes acollective-bargainingagreementwith it, a rebuttablepresumption arises that the union represents a majority ofthe employees,Shamrock Dairy, Inc.,119NLRB 998,1002,enfd.subnom.InternationalBrotherhood ofTeamsters, et al. v. N.L.R.B.280 F.2d 665 (C.A.D.C.),cert.denied364 U.S. 892.No evidence was introduced torebut that presumption.In such circumstances the Boardhas held that effective collective bargaining,such as theone involved herein,constitutes a bar to the selection ofan outside union as the bargaining representative of theemployees."Respondents also contend that no threats were made toLively and its employees to picket their project, nor didsuch picketing materialize.As related above,itappearsthatRespondents throughHobbs and Lamm clearlyimpressed upon Smith and his employees that they couldnot begin working on the tipple unless and until theybecame members of UMW. The unmistakable import ofRespondents'contractswithLivelyand its employeesconvinced them that Respondents had the manpower andwould use it to keep them off the job until theycapitulated.IconcludethatRespondents'activitiesconstituted a threat to picket within the meaning ofSection 8(b)(7)(A), andthat the threat continued untilLively'semployees joinedUMW. I find, however,contrary to the General Counsel, that he failed toestablish by the preponderance of the evidence that theRespondents actually resorted to picketing of Lively'sproject to accomplish their objective."Respondents also claim that their contract with Truaxgave UMWexclusive jurisdiction over the constructionwork to be done by Lively and Kelly on Truax's premises," and accordingly assert that such work could beperformed only by members of UMW, which is all thatthey sought to effectuate in their dealings withLively,Kelly, and their employees.Itappears,however, thatSection 8(b)(7)provides that threats to picket and/orpicketing are proscribed and in violation of said section inthe circumstances set forth therein.As found herein,Respondents engaged in those activities for proscribedobjects,and consequently committed unfair labor practiceswithin the meaning of that section.I, therefore, concludethatRespondentsmay not avail themselvesof theircontract with Truax to defend or justify their violativeconduct. "Based on the foregoing findings and reasons,and on therecord as a whole, I find that the threats of Respondentsto restrain Lively's employees from working in order toobtain their union affiliation violated Section8(b)(7)(A)."2. The 8(b)(7)(C) violationsSection 8(b) of the Act provides:Itshallbe an unfair labor practice for a labororganization or its agents -(7) to picket or cause to be picketed, or threaten topicket or cause to be picketed, any employer where anobject thereof is forcing or requiring an employer torecognize or bargain with a labor organization as therepresentative of his employees, or forcing or requiringthe employees of an employer to accept or select suchlabororganizationastheircollectivebargainingrepresentative,unlesssuchlabororganizationiscurrentlycertifiedastherepresentativeofsuchemployees:*****(C)where such picketing has been conductedwithout a petition under section 9(c) being filedwithin a reasonable period of time not to exceedthirtydaysfrom the commencement of suchpicketing ....The complaint alleges that following Respondents'threats on August 22 to picket Kelly's construction job,they commenced picketingen masseon August 26 andthereafter at its jobsite and field offices, objects thereofbeing to force or require Kelly to recognize and bargainwithRespondents and/or to force or require Kelly'semployeestoacceptRespondentsastheircollective-bargaining representative in violation of Section8(As)(rrelatedabove,Lamm threatened on severaloccasionstostopKellyfromproceedingwith itsconstruction work by stationing a large group of men atthe jobsite. On August 26, about 100 cars were parked onboth sides of the road on Truax's premises or on the roadin the vicinity of Kelly's construction job with about 200men, including Lamm and Hobbs,standing around orsitting inthe cars. Thereafter, on the following dayssimilargroupsofcarsandmen appeared at theconstructionsitebutindecreasingnumbers.OnSeptember 10, a temporary restraining order,subsequentlysupplanted by a temporary injunction,against picketing,threatsof picketing, and related acts by RespondentDistrict 12 at the tipple and/or spur construction job wereissued, and thereafter no cars or men were observed at theconstruction site."SeeLocal 3, International Brotherhoodof ElectricalWorkers,AFL-CIO (Darby ElectricCorporation),153 NLRB717, 723,and casescited therein."In reaching this conclusion I find that the appearance on August 22 ofLamm,Hobbs,and about nine men at the jobsite shortly after Smith andhis employees arrived there did not constitute picketing within the meaningof that concept."Respondents confined their demands insofar as Kelly'swork wasconcerned only to that portion of the spur to be constructed on Truax'spremises."In fact,the validity of the alleged applicable provisions of the UMWcontract appears highly questionable. "The touchstone is whether theagreement or its maintenance is addressed to the labor relations of thecontracting employervis-a-vishis own employees"NationalWoodworkManufacturers Association, et at,v.N.L R B,386U.S. 612, 645.Respondents herein engaged in activities designed to obtain the unionaffiliationof the employees of Lively and Kelly and a bargainingagreement from Kelly; employers who were not parties to the UMWcontract.Contentions of RespondentsRespondents claim that no proof was adduced to showthreats to picket or picketing within the meaning ofSection8(b)(7)(C). I findthat subsection(C) proscribespicketing only and has no reference to threats to picket.Thus,threats to picketper se,would not fall within theproscription of that subsection,and accordingly would notconstitutea violation even if proven.However, suchthreatsmay be considered in identifying the character ofthe activitieswhich were subsequently carried out inimplementing those threats."The findings herein clearlyestablish that the threats were to mass a large number ofmen to prevent Kelly's employees from working on the"Nor would theUMW contractabsolveRespondentsfrom liabilityunder Sec. 8(b)(7)(C), discussed infra.""In determining whether picketing has recognition or bargaining as an 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDspur to compel Kelly to recognize UMW and itsemployees to join that Union.Respondentsassert that theassembling of a large group of miners,members of Local7110, near Kelly's construction site on August 26 and thefollowing days until enjoined on September10 by theUnited States District Court did not constitute picketingwithin the meaning ofthe Act,because no picket signs orplacards were carried or displayed and the miners simplycongregated around or in their parked cars. Thus, thequestion arises asto whetherpicket signs or placards andthe patrolling of a particular area are essential ingredientsof picketing within the meaning of Section 8(b)(7).Theterm"picketing" is neither described nor delineated in theAct. The definition of the terms "picket" and "picketing"as defined in Black's and Bouvier's law dictionaries do notmention the use of picket signs or placards or themovements of the pickets other than being posted orstationed at a particular place. InN.L.R.B. v. Local 182,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America (WoodwardMotors),314 F.2d 53, 58 (C.A. 2), the Court quotedWebster'sNew InternationalDictionary(2dEd.) asdefining the verb"picket"as meaning"to walk or standin front of a place of employment as a picket,"and thenoun as"a person posted by a labor organization at anapproach to the place of work .. ," and concluded thatany particularmovementby thepicketwas not anecessary ingredient of picketing.Innone of thesedefinitions is the patrolling or the carrying of signsconsidered a requisite component part of picketing. Thepurpose of picketing in labor disputes is to convey amessage which is usually intended to influence the conductof certain persons to stay away from work or to boycott aproduct or business, and is frequently accomplished, aswas done herein, by posting individuals at the approachesto a place of work.The record shows that Respondents, in theirconfrontations with Kelly and its employees, emphaticallyand inescapably impressed upon them that they would notbe permitted to work unless and until they joined UMWand Kelly signed a contract with thatunion.When Kellyand its employees balked at complying, they were warnedthatsufficientmenwouldshowup to enforceRespondents'demands.Respondents left no doubt as totheir intentions when about 200 men, including Hobbs andLamm, appeared at the jobsite the following workday.Kelly and its employees knew well why they were thereand also realized that they were ready and able to preventthe comparatively few employees of Kelly from working.To avoid any injuries Kelly closed the job down andrefrained from working even to the extent, at first, ofremoving its equipment from the jobsite.There was noneed for Respondents to display signs or to patrol aspecific area in order to inform those who were to beinfluenced as to the purpose of their presence at thejobsite.Under the circumstances herein,Ifindandconclude thatRespondents'activitiesatthe jobsiteconstituted picketing for objects of forcing or requiringKelly to sign a collective-bargaining agreement withRespondents as the representative of its employees,and itsemployees to accept or select Respondents as theircollective-bargaining representative.objective,the Board scrutinizes all evidence in the case,including eventswhich precede as well as those which accompany picketing."Local 345,Retail StoreEmployees Union,et al(Gem of Syracuse, Inc),145 NLRB1168, 1172The picketing herein began on August 26 and wasenjoinedon September 10 by the United States DistrictCourt. The Act requires that there be picketing "without apetition being filed under Section 9(c) within a reasonableperiodof time not to exceed 30 days from thecommencement of such picketing." The Board has heldthat a reasonable time to be 30 days unless there areunusual circumstancesinvolved in connection with thepicketing, such as threats or acts of violence." The masspicketing following threats to Kelly and its employees thatthey would not be permitted to work unless they acceededtoRespondents' demands was calculated to instill a fearofpotentialviolence,which was wholly effective inintimidatingboth Kelly and its employees to stay awayfrom the job. Kelly was fully warranted in concluding thatany attempts to continue working on the job wouldinevitably have resultedin violenceon the picketline."I,therefore,conclude that, althoughRespondentspicketed for less than 30 days, they, nevertheless, in thecircumstancesherein, picketed for proscribed objects formore thana reasonableperiod of time without filing apetitionunderSection9(c) in violation of Section8(b)(7)(C)."3.The 8(b)(1)(A) violationThe complaint alleges that Respondents also violatedSection8(b)(1)(A) of the Act. That sectionproscribeslabor organizations or their agents from restraining orcoercing employees in the exercise of the rights guaranteedin Section7.The factsrelated above clearly show thatRespondents'threats and/or picketing not only tended torestrain and coerce the employeesof Lively and Kelly intheexerciseof their statutory rights,but actuallysucceeded in doing so, which is more than required toestablish a violation of that section.As theBoard held inGrundy Mining Company,146 NLRB 176, 181, fn. 7:It is sufficient to establish a violationof thatsection[8(b)(1)(A)] to show that the conduct of Respondentunion had atendency...to restrain or coerce theGrundy employees,without requiringthem to attemptto get to work at the risk of their lives or even lesserperil.The Act doesnot requireproof thatcoerciveconduct had its desiredeffect,N.L.R.B.v.Wilbur H.Ford, d/b/a FordBrothers,170 F.2d 735, 738 (C.A. 6).[Emphasis supplied.]I,therefore,findand concludethatRespondentsengaged in unfair labor practices within the meaning ofSection8(b)(1)(A) of the Act.20"SeeDistrict65.Retail,Wholesale& Department Store Union,AFL-CIO(EasternCamera& Photo Corp ),141NLRB 991, where theBoard adopted the rationaleinCuneo v. United Shoe Workers ofAmerica. AFL-CIO, et al (Q T. Shoe MfgCo), 181 F. Supp. 324(D C NJ ),inwhich only 10 days of picketing was held to constitute areasonable time because of the unlawfully aggressive nature of thepicketing and its coercive effect on the employees involved"A conclusion borne out in many Board cases involvingUMW picketsSee, e.g.,United Mine Workers of America and United Mine Workers ofAmerica. District 2 (Solar Fuel Company).170NLRB No 178, andUnitedMine Workers of America,et al, (MearsCoal Company),173NLRB No. 100"SeeDistrict30,UnitedMineWorkers of America (Terry ElkhornMiningCompany,Inc), 163 NLRB No. 81"AlthoughRespondents in their briefdo notchallengethe agency ofLamm and Hobbs,some question was raised during the hearing as to thelatter'sagencyIn view of their close cooperation and collaboration in theviolative incidents related herein,and the failureof Lamm,an admittedofficer of District12 and an International representative, to disavow any of UNITED MINE WORKERS OF AMERICA, DIST. 12IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe Respondents' activities set forth in section III,above,occurring in connection with the substantialrelations in trade, traffic, and commerce of Lively andKelly among the several States, tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.Upon the foregoing findings of fact and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.RespondentUnions and District 50 are labororganizations within the meaning of Section 2(5) of theAct.2.Lively andKelly are engaged in commerce within themeaning of Section 2(6) and(7) of the Act.3.By coercing and restraining the employeesof Livelyand Kelly in the exercise of their statutory rights, bythreats and/or picketing to prevent them from working,Respondents have engaged in unfair labor practices withinthe meaning of Section8(a)(1)(A) of the Act.4.By threatening to picketLively's constructionprojectto prevent its employees from working with an object offorcing or requiring those employees to accept or selectthem as their collective-bargaining representative at a timewhen Respondents were not currently certified as suchrepresentativeand Livelyhad lawfully recognized anotherlabororganizationasthecollective-bargainingrepresentative of its employees and a question concerningrepresentation could not be raised under Section 9(c) oftheAct,Respondents have engaged in unfair laborpractices within the meaning of Section8(b)(7)(A) of theAct.5.By picketing,or causing to be picketed,Kelly, whereobjects thereofwere to force or require Kelly to recognizeor bargain with Respondents as the collective-bargainingrepresentative of its employees and to force or require saidemployees to accept or select Respondents as theircollective-bargaining representativewithout a petitionunder Section 9(c) of the Act being filed within thereasonable period of time from its commencement of suchpicketing,Respondents engaged in unfair labor practiceswithin the meaning of Section8(b)(7)(C) of the Act.6.Respondents have not engaged in any unfair laborpractices not specifically found to have been establishedby the evidence.7.The aforesaidunfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that Respondents have violated Section8(b)(1)(A) and 8(b)(7)(A) and (C) of the Act,Ishallrecommend that they cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Having found that the employees of Lively wereunlawfully coerced into joining and paying initiation feesand dues to Respondents, I shall recommend thatRespondents be ordered to refund to those employees suchsums which were so paid with interest at 6 percent.Hobbs' solo activities,Ifind that both of them were acting as agents ofRespondents,and their activities are attributable to them.RECOMMENDED ORDER219Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it ishereby recommended that UnitedMineWorkers ofAmerica,District12andUnitedMineWorkers ofAmerica, their officers, agents, and representatives, shall:1.Cease and desist from:(a) Coercing or restraining the employees of J.O. LivelyConstructionCompany or Kelly Railroad Contractors,Inc., in the exercise of their rights guaranteed them bySection 7 of the Act by threats to picket and/or picketing,or in any like or similar manner, to prevent them fromworking on their respective construction jobs on thepremisesofTruax-TraerCoalCompany within themeaning of Section 8(b)(1)(A) of the Act.(b)Threatening to picket J.O. Lively ConstructionCompany where an object thereof is forcing or requiringthe employees of J.O. Lively Construction Company toselect or accept Respondents as their collective-bargainingrepresentative,incircumstancesviolativeofSection8(b)(7)(A) of the Act.(c) Picketing, or causing to be picketed, Kelly RailroadContractors, Inc., where an object thereof is to force orrequiresaidemployer to recognize or bargain withRespondents as the representative of its employees, or toforce or require employees of said employer to accept orselectRespondents, or any other labor organization, astheir collective-bargainingrepresentative, in circumstancesviolative of Section 8(b)(7)(C) of the Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Refund to each of the employees of J.O. LivelyConstructionCompany the moneys unlawfully exactedfrom them in the form of initiation fees and dues paid toRespondents when coercedinto joiningUnitedMineWorkers of America, as set forth in the section of thisDecision entitled "The Remedy."(b) Post at thebusinessoffices and meeting places, ifany, of United Mine Workers of America, located withinthe territorial jurisdiction of UnitedMineWorkers ofAmerica,District 12, and in all business offices andmeeting places of said District 12, copies of the attachednoticemarked "Appendix."" Copies of said notice, onforms provided by the Officer-In-Charge for Subregion38, after being duly signed by an official representative ofeach Respondent, shall be posted by said Respondentsimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces,includingall places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.(c)Furnish to the Officer-In-Charge for Subregion 38signedcopies of said notice for posting by Truax-TraerCoal Company, J.O. Lively Construction Company, andKellyRailroadContractors, Inc., if willing, in placeswherenoticestotheirrespectiveemployeesarecustomarily posted.(d)Notify the Officer-In-Charge for Subregion 38, inwriting,within 20 days from the receipt of this Decision,"In the event that this RecommendedOrder is adopted by the Board,the words "a Decisionand Order" shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner" in the notice In the furtherevent that the Board'sOrder isenforced by a decree ofa United StatesCourt of Appeals, the words "aDecreeof the United States Court ofAppeals Enforcing an Order"shallbe substitutedfor thewords "aDecisionand Order." 220DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat stepshave beentaken to comply herewith."IFURTHER RECOMMEND that the complaint be dismissedinsofar as it alleges violationsof the Act not specificallyfoundherein...In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify the Officer-In-Charge forSubregion 38, in writing,within 10 days from the dateof this Order, whatsteps Respondents have takento comply herewith."APPENDIXNOTICE TO ALLMEMBERS OFUNITED MINE WORKERS OFAMERICA, DISTRICT 12 AND UNITED MINE WORKERS OFAMERICAPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policiesof theNational LaborRelations Act, as amended,we hereby notify you that:WE WILL NOTrestrain or coercetheemployees of J.O.LivelyConstruction Company orKelly ConstructionContractors,Inc.,by threatening to picketand/or bypicketing to prevent their employees from entering onthe premisesof Truax-Traer Coal Companyin order toperformworkfor their respective employers;or in anyother like or similar manner coercing the employees ofsaid employers in the exercise of their statutory rightswithin the meaning of Section8(b)(1)(A) of the Act.WE WILL NOTthreatentopicketJ.O.LivelyConstructionCompanywhere an object thereof is toforce or require employees of said employer to acceptor select us, or any other labor organization,as theircollective-bargaining representative, in circumstancesviolative of Section8(b)(7)(A) of the Act.WE WILL NOT picket,or cause tobe picketed, KellyRailroadContractors,Inc., whereobjects thereot are toforce or require saidemployer torecognize or bargainwith us as a representativeof their employees, or toforce or require employees of saidemployer to acceptor select us, or any other labor organization,as theircollective-bargaining representative,incircumstancesviolative of Section8(b)(7)(C) of the Act.WE WILL refund to each of the employees of J.O.Lively Construction Company the money paid by themin the form of initiation fees and dues upon beingcoerced into joiningUnited Mine Workers of America.DatedByDatedByUNITEDMINEWORKERS OFAMERICA, DISTRICT 12(LaborOrganization)(Representative)(Title)UNITED MINEWORKERS OFAMERICA(LaborOrganization)(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywith the Board'sSubregionalOffice,FourthFloor, Citizens Building,225 Main Street,Peoria,Illinois61602, Telephone309-673-9061,Extension 282.